UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 FUNCTION(X) INC. (Exact name of registrant as specified in charter) Delaware 00-13803 33-0637631 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 902 Broadway New York, New York 10010 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (212)838-3100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 10, 2011, the Company appointed William B. Manning to serve as the Company’s Principal Financial Officer and Principal Accounting Officer, effective November 10, 2011.Mr. Manning has replaced Bethany Gilmore, the Company’s current Principal Accounting Officer, who has taken another position with the Company effective November 10, 2011. Mr. Manning, 55 years old, has over 25 years’ experience in finance and accounting, including senior level financial management positions with Flag Luxury Properties, The Sillerman Companies, Artist Group International and Metromedia International Telecommunications, Inc.Mr. Manning has participated in numerous corporate finance transactions and developed financial reporting systems for companies ranging from start-up to publicly traded international entities.He is a CPA and holds a MBA from Pace University. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUNCTION (X) INC. By:/s/ Mitchell J. Nelson DATE:November 14, 2011 Name:Mitchell J. Nelson Title:Executive Vice President, General Counsel and Secretary
